WOLLHEIM, J.,
concurring.
I concur here because the result is mandated by SAIF v. Lewis, 170 Or App 201, 12 P3d 498 (2000), rev allowed 331 Or 692 (2001). However, it is undisputed that claimant’s headaches are compensable. Claimant’s attending physician, SAIF’s physician, and the medical arbiter all agree that claimant’s compensable headaches have caused claimant to be unable to perform his regular employment as a design engineer. Yet, claimant will not be compensated for this loss because the technology does not exist to reproduce, measure, or observe claimant’s headaches.